DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on January 19, 2021. Applicant elects Group I: 1-11 for examination. Claims 12-22 are non-elected.
Claims 1-11 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 was filed after the mailing date of the requirement for restriction/election on 12/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright et al. (US Publication 2018/0027351) hereafter Cartwright, in view of Pereira et al. (US Publication 8,560,331) hereafter Pereira.
As per claim 1, Cartwright discloses a computer-implemented method comprising: receiving, at a primary device, incoming audio streams from a plurality of far-end devices (paragraphs 0006: receiving audio data from multiple endpoints); downmixing, at the primary device, the incoming audio streams to generate a downmixed audio stream (paragraphs 0262, 266, 0333: perform mixing operation of audio streams); determining, at the primary device, a dynamic delay factor for delaying playback of the downmixed audio stream at the primary device (paragraphs 0254, 0266, 0505: dynamic factors delaying in transmitting of data); and sending, from the primary device, the downmixed audio stream to a respective dynamically delay buffer to synchronize playback of the downmixed audio stream at the primary device and the one or more secondary devices (paragraphs 0254, 0311-313: analyze and playback audio data). Although, Cartwright discloses playback of data with dynamic delay, he does not expressly discloses dynamically-resized delay buffer to synchronize playback.
However, in the same field of endeavor Pereira further elaborately discloses the claimed limitation of dynamically-resized delay buffer of one or more secondary devices to synchronize playback of the downmixed audio stream at the primary device and the one or more secondary 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Pereira’s teaching of delay adjustment with Cartwright. One would be motivated to accelerate or decelerate audio stream in response to detection of late packets, thus reducing the delays of synchronized playback in a web conference or any real-time communications.
As per claim 2, Cartwright discloses the computer-implemented method, wherein determining a dynamic delay factor for delaying playback of the downmixed audio stream at the primary device comprises: determining the dynamic delay based at least on one or more buffer characteristics, wherein each respective secondary device is associated with a particular dynamically-resized delay buffer having at least one buffer characteristic (paragraphs 0278-279, 0312-313: analyze delays and playback audio data accordinly).
As per claim 3, Cartwright discloses the computer-implemented method, wherein determining a dynamic delay factor for delaying playback of the downmixed audio stream at the primary device comprises: determining the dynamic delay for playback at the primary device based on a time range between 50 to 250 milliseconds (paragraphs 0254, 0256-257).  
As per claim 4, Cartwright discloses the computer-implemented method, wherein sending the downmixed audio stream to a respective dynamically-resized delay buffer of one or more secondary devices comprises: prior to sending the downmixed audio stream: dynamically resizing a first buffer and a second buffer, the first and the second buffers each associated with a different secondary device (paragraphs 0254, 0313, 0333).  
As per claim 5, Cartwright discloses the computer-implemented method, wherein dynamically resizing a first buffer and a second buffer comprises: calculating, for each respective buffer, a dynamic buffer size based at least on compensating for: (i) an amount of time for the primary device to encode at least a portion of the downmixed audio stream, (ii) an amount of time for a corresponding secondary device to decode at least the encoded portion of the downmixed audio stream and (iii) a current round trip time of network latency (paragraphs 0284, 0312-313).  
As per claim 6, Cartwright discloses the computer-implemented method, wherein dynamically resizing a first buffer and a second buffer further comprises: calculating, for each respective buffer, the dynamic buffer size based at least on compensating for at least one of: an operating system type of the corresponding secondary device, a type of hardware present at the corresponding secondary device, a type of playout delay at the corresponding secondary device and an active playback mode at the corresponding secondary device (0453, 0458: playback schedule and endpoint playback positions).
Claim 7 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.  
Claims 8-11 are listed all the same elements of claims 2, and 4-6 respectively. Therefore, the supporting rationales of the rejection to claims 2, and 4-6 apply equally as well to claims 8-11 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455